           Case 3:20-cv-01161-MO              Document 15-5          Filed 07/22/20       Page 1 of 11
                                                                                     U.S. Department of Homeland Security
                                                                                     Washington, DC 20528


                                                                                                    Homeland
                                                                                                    Security
Issue Date: September 7, 2018

                                            Policy Statement 044-05

                           FOR:        Component Heads

    FROM:                              C1aire M. Gradyc ' 4~<..i.'111\ / ~
                                       Acting Deputy Secretary of Homeland Security and
                                       Under Secretary for Management

    SUBJECT:                           Department Policy on the Use of Force

I.         Purpose

Pursuant to the Secretary’s authority under Title 6, United States Code (U.S.C.) § 112, this
policy articulates Department-wide standards and guidelines related to the use of force by
Department of Homeland Security (DHS) law enforcement officers and agents (LEOs) and
affirms the duty of all DHS employees to report improper uses of force. All DHS Components
employing LEOs are directed to implement this guidance, including investigation and
documentation practices, through Component-specific policy, procedure, and training.

This memorandum supersedes the Memorandum from Secretary Tom Ridge, “Department of
Homeland Security Policy on the Use of Deadly Force” (June 25, 2004).

II.        Use of Force Standard

           A.      Introduction

           In determining the appropriateness of a particular use of force, the Department is guided
           by constitutional law, as interpreted by the U.S. Supreme Court. 1 The Fourth
           Amendment supplies a constitutional baseline for permissible use of force by LEOs in the
           course of their official duties; law enforcement agencies may adopt policies that further
           constrain the use of force. This policy describes the governing legal framework and
           articulates additional principles to which the Department will adhere.

           B.      General Statement

           Unless further restricted by DHS Component policy, DHS LEOs are permitted to use
           force to control subjects in the course of their official duties as authorized by law, and in
           defense of themselves and others. In doing so, a LEO shall use only the force that is
           objectively reasonable in light of the facts and circumstances confronting him or her at
           the time force is applied.


1
    See, e.g., Graham v. Connor, 490 U.S. 386 (1989), and Tennessee v. Garner, 471 U.S. 1 (1985).
          Case 3:20-cv-01161-MO                     Document 15-5               Filed 07/22/20            Page 2 of 11




          C.        Discussion: The Fourth Amendment “Reasonableness” Standard

                    1.      The Supreme Court has ruled that “all claims that law enforcement
                    officers have used excessive force—deadly or not—in the course of an arrest,
                    investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the
                    Fourth Amendment and its ‘reasonableness’ standard.” 2 This standard is an
                    objective one that, in the context of use of force policy and practice, is often
                    referred to as “objective reasonableness.”

                    2.      Because this standard is “not capable of precise definition or mechanical
                    application,” its “proper application requires careful attention to the facts and
                    circumstances of each particular case.” 3 The reasonableness of a LEO’s use of
                    force must be judged “from the perspective of a reasonable officer on the scene,
                    rather than with the 20/20 vision of hindsight.” 4 In determining whether the force
                    a LEO used to effect a seizure was reasonable, courts allow for the fact that LEOs
                    are often forced to make split-second judgments, in circumstances that are tense,
                    uncertain, and rapidly evolving.

                    3.     Consequently, there may be a range of responses that are reasonable and
                    appropriate under a particular set of circumstances.

                    4.     Once used, physical force 5 must be discontinued when resistance ceases or
                    when the incident is under control.

III.      General Principles

          A.        Respect for Human Life

          All DHS personnel have been entrusted with a critical mission: safeguarding the
          American people, our homeland, and our values. In keeping with this mission, respect
          for human life and the communities we serve shall continue to guide DHS LEOs in the
          performance of their duties.

2 Graham, 490 U.S. at 396. The Court has further determined that a Fourth Amendment “seizure” of a person occurs when an
officer, “by means of physical force or show of authority, terminates or restrains his freedom of movement through means
intentionally applied (emphasis in original).” Brendlin v. California, 551 U.S. 249, 254 (2007)(citations omitted).
3 Graham. (citing Garner, 471 U.S at 8-9: “[T]he question is ‘whether the totality of the circumstances justifie[s] a particular sort

of . . . seizure’”). The “totality of the circumstances” refers to all factors surrounding a particular use of force. In Graham, the
Court lists three factors, often referred to as the “Graham factors,” that may be considered in assessing reasonableness: the
severity of the crime/offense at issue, whether the subject poses an immediate threat to the safety of the LEO or others, and
whether the subject is actively resisting arrest or attempting to evade arrest by flight. Other factors include, but are not limited to:
the presence and number of other LEOs, subjects, and bystanders; the size, strength, physical condition, and level of training of
the LEO(s); the apparent size, strength, physical condition, and level of training of the subject(s); whether an individual is
forcibly assaulting, resisting, opposing, impeding, intimidating, or interfering with a LEO while the LEO is engaged in, or on
account of the performance of, official duties; proximity and type of weapon(s) present; criminal or mental health history of the
subject(s) known to the LEO at the time of the use of force; and the perceived mental/emotional state of the subject.
4 Id.
5 Other than the force reasonably required to properly restrain a subject and safely move him or her from point to point. That is,

once the subject is secured with restraints, a LEO may maintain physical control of the subject via the use of “come-along or
other control techniques” to safely and securely conclude the incident.


                                                                   2
Case 3:20-cv-01161-MO         Document 15-5       Filed 07/22/20     Page 3 of 11




B.     De-escalation

To ensure that DHS LEOs are proficient in a variety of techniques that could aid them in
appropriately resolving an encounter, DHS Components shall provide use of force
training that includes de-escalation tactics and techniques.

C.     Use of Safe Tactics

DHS LEOs should seek to employ tactics and techniques that effectively bring an
incident under control while promoting the safety of LEOs and the public, and that
minimize the risk of unintended injury or serious property damage. DHS LEOs should
also avoid intentionally and unreasonably placing themselves in positions in which they
have no alternative to using deadly force.

D.     Additional Considerations

       1.       DHS LEOs are permitted to use force that is reasonable in light of the
       totality of the circumstances. This standard does not require LEOs to meet force
       with equal or lesser force.

       2.      DHS LEOs do not have a duty to retreat to avoid the reasonable use of
       force, nor are they required to wait for an attack before using reasonable force to
       stop a threat.

E.     Warnings

       1.      When feasible, prior to the application of force, a DHS LEO must attempt
       to identify him- or herself and issue a verbal warning to comply with the LEO’s
       instructions. In determining whether a warning is feasible under the
       circumstances, a LEO may be guided by a variety of considerations including, but
       not limited to, whether the resulting delay is likely to:

              a.     Increase the danger to the LEO or others, including any victims
              and/or bystanders;

              b.       Result in the destruction of evidence;

              c.       Allow for a subject’s escape; or

              d.       Result in the commission of a crime.

       2.     In the event that a LEO issues such a warning, where feasible, the LEO
       should afford the subject a reasonable opportunity to voluntarily comply before
       applying force.




                                         3
Case 3:20-cv-01161-MO         Document 15-5        Filed 07/22/20     Page 4 of 11




F.     Exigent Circumstances

In an exigent situation, for self-defense or the defense of another, DHS LEOs are
authorized to use any available object or technique in a manner that is reasonable in light
of the circumstances.

G.     Medical Care

As soon as practicable following a use of force and the end of any perceived public safety
threat, DHS LEOs shall obtain appropriate medical assistance for any subject who has
visible or apparent injuries, complains of being injured, or requests medical attention.
This may include rendering first aid if properly trained and equipped to do so, requesting
emergency medical services, and/or arranging transportation to an appropriate medical
facility.

H.     Duty to Intervene In and Report Improper Use of Force

       1.      The Department is committed to carrying out its mission with honor and
       integrity, and to fostering a culture of transparency and accountability. As such,
       DHS law enforcement Components will ensure that their policies and procedures
       unambiguously underscore the following:

         The use of excessive force is unlawful and will not be tolerated. Those who
         engage in such misconduct, and those who fail to report such misconduct,
           will be subject to all applicable administrative and criminal penalties.

       2.      DHS LEOs have a duty to intervene to prevent or stop a perceived use of
       excessive force by another LEO—except when doing so would place the
       observing/responding LEO in articulable, reasonable fear of death or serious
       bodily injury.

       3.      Any DHS employee with knowledge of a DHS LEO’s improper use of
       force shall, without unreasonable delay, report it to his or her chain of command,
       the internal affairs division, the DHS Office of Inspector General, and/or other
       reporting mechanism identified by Component policy or procedure.

       4.      Failure to intervene in and/or report such violations is, itself, misconduct
       that may result in disciplinary action, with potential consequences including
       removal from federal service, civil liability, and/or criminal prosecution. DHS
       Components shall ensure that all personnel are aware of these obligations, as well
       as the appropriate mechanism(s) by which such reports should be made.




                                         4
      Case 3:20-cv-01161-MO          Document 15-5        Filed 07/22/20     Page 5 of 11




IV.   Less-Lethal Force and Less-Lethal Devices

      A.      All DHS Components employing LEOs shall have appropriate written policies
      and procedures regarding the use of authorized control tactics or techniques; authorized
      less-lethal devices; and necessary training and certifications—both initial and recurring.

      B.     DHS Components shall conduct less-lethal use of force training no less than every
      two years and incorporate decision-making and scenario-based situations in these training
      programs.

      C.     DHS LEOs are prohibited from carrying any unauthorized less-lethal device for
      duty use.

      D.      LEOs shall demonstrate proficiency, in accordance with established Component
      standards, for each less-lethal device that they are authorized and certified to carry. If a
      certification or valid waiver expires, a LEO is prohibited from carrying that device for
      duty use until he or she meets the requirements for recertification on that device.

V.    Warning Shots and Disabling Fire

      A.     General Prohibition

      Except in the limited circumstances described in Section V.B., “Exceptions,” DHS LEOs
      are prohibited from discharging firearms solely:

             1.      As a warning or signal (“warning shots”) or

             2.     To disable moving vehicles, vessels, aircraft, or other conveyances
             (“disabling fire”).

      B.     Exceptions

             1.      Warning Shots

                     a.      Maritime Law Enforcement Operations: Authorized U.S. Coast
                     Guard (USCG), U.S. Customs and Border Protection (CBP), and U.S.
                     Immigration and Customs Enforcement (ICE) personnel conducting
                     maritime law enforcement operations may use warning shots only as a
                     signal to a vessel to stop, and only after all other available means of
                     signaling have failed. Such warning shots are classified as less-lethal
                     force.




                                                5
           Case 3:20-cv-01161-MO                     Document 15-5               Filed 07/22/20           Page 6 of 11




                                b.      Aviation Law Enforcement Operations: Authorized USCG, CBP,
                                and ICE personnel conducting aviation law enforcement operations may
                                use warning shots only as a signal to an aircraft to change course and
                                follow direction to leave the airspace, and only after all other available
                                means of signaling have failed. Such warning shots are classified as less-
                                lethal force.

                      2.        Disabling Fire

                                a.     Maritime Law Enforcement Operations: Authorized USCG, CBP,
                                and ICE personnel, when conducting maritime law enforcement
                                operations, may discharge firearms to disable moving vessels or other
                                maritime conveyances. Such disabling fire is classified as less-lethal
                                force.

                                b.      Physical Protection: Authorized United States Secret Service
                                (USSS) personnel exercising USSS’s protective responsibilities, and other
                                authorized and appropriately trained DHS LEOs assigned to assist USSS
                                in exercising these responsibilities, may discharge firearms to disable
                                moving vehicles, vessels, and other conveyances, and such disabling fire
                                is classified as less-lethal force—EXCEPT: Aircraft in Flight: Disabling
                                fire against an aircraft in flight is permitted only if the use of deadly force
                                against the occupants of the aircraft, or in response to the threat posed by
                                the aircraft, itself, is otherwise authorized under this policy. This is
                                classified as a use of deadly force. 6

            C.        Safety Considerations

                      1.     Warning shots and disabling fire are inherently dangerous and, when
                      authorized under this policy, should be used with all due care. DHS LEOs must
                      exercise good judgment at all times and ensure that safety is always the primary
                      consideration.

                      2.     When authorized LEOs deem warning shots or disabling fire warranted,
                      each shot must have a defined target.

VI.         Deadly Force

            A.        General Guidelines

                      1.       As with any use of force, a LEO’s use of deadly force must be reasonable
                      in light of the facts and circumstances confronting him or her at the time force is
                      applied.



6As   a use of deadly force, this is not mere “disabling fire,” which by definition is not intended to cause bodily injury.


                                                                    6
          Case 3:20-cv-01161-MO                    Document 15-5              Filed 07/22/20            Page 7 of 11




                    2.      A DHS LEO may use deadly force only when the LEO has a reasonable
                    belief that the subject of such force poses an imminent threat of death or serious
                    bodily injury to the LEO or to another person. 7

                              a.      Fleeing Subjects: Deadly force shall not be used solely to prevent
                              the escape of a fleeing subject. However, deadly force is authorized to
                              prevent the escape of a fleeing subject where the LEO has a reasonable
                              belief that the subject poses a significant threat of death or serious physical
                              harm to the LEO or others and such force is necessary to prevent escape. 8

          B.        Discharge of Firearms

                    1.        General Guidelines

                              a.     Discharging a firearm against a person constitutes the use of
                              deadly force and shall be done only with the intent of preventing or
                              stopping the threatening behavior that justifies the use of deadly force.

                              b.     The act of establishing a grip, unholstering, or pointing a firearm
                              does not constitute a use of deadly force.

                    2.        Moving Vehicles, Vessels, Aircraft, or other Conveyances

                              a.      DHS LEOs are prohibited from discharging firearms at the
                              operator of a moving vehicle, vessel, aircraft, or other conveyance unless
                              the use of deadly force against the operator is justified under the standards
                              articulated elsewhere in this policy. 9 Before using deadly force under
                              these circumstances, the LEO must take into consideration the hazards that
                              may be posed to law enforcement and innocent bystanders by an out-of-
                              control conveyance.

                              b.      Firearms shall not be discharged solely as a warning or signal or
                              solely to disable moving vehicles, vessels, aircraft, or other conveyances,
                              except under the limited circumstances described in Section V., Warning
                              Shots and Disabling Fire.



7 For more detailed discussion of the use of force standard and the “reasonableness” determination, see Section II., Use of Force
Standard.
8 See Garner, 471 U.S. at 11-12. To further illustrate a “threat of serious physical harm,” the Garner Court explained: “…if the

suspect threatens the officer with a weapon or there is probable cause to believe that he has committed a crime involving the
infliction or threatened infliction of serious physical harm, deadly force may be used if necessary to prevent escape, and if, where
feasible, some warning has been given.” Id. The Supreme Court has further explained that this “necessity” refers not to
preventing the flight, itself, but rather the larger context: the need to prevent the suspect’s potential or further serious physical
harm to the LEO or other persons.
9 Here, a distinction is drawn between firing at the operator, i.e., targeting the operator with the intent to cause serious physical

injury or death, and firing at a moving vehicle or other conveyance solely as a warning or signal or to disable the vehicle, and
with no intent to injure (see section V., Warning Shots and Disabling Fire).


                                                                 7
       Case 3:20-cv-01161-MO          Document 15-5      Filed 07/22/20     Page 8 of 11




VII.   Reporting Requirements and Incident Tracking

       A.      Uses of force shall be documented and investigated pursuant to Component
       policies.

       B.      It is a Department priority to ensure more consistent Department-wide reporting
       and tracking of use of force incidents. More consistent data will enable both the
       Department and Components to more effectively assess use of force activities, conduct
       meaningful trend analysis, revise policies, and take appropriate corrective actions.

       C.      DHS Components employing LEOs shall establish internal processes to collect
       and report accurate data on Component use of force activities. At a minimum,
       Components shall report the following as a “use of force incident” when resulting from a
       use of force:

              1.     A less-lethal device is utilized against a person (except when the device is
              deployed in a non-striking control technique);

              2.      Serious bodily injury occurs;

              3.     Deadly force is used against a person, to include when a firearm is
              discharged at a person; or

              4.      Death occurs.

       D.      Components shall report this data to the Deputy Secretary, through the Deputy
       Assistant Secretary for Law Enforcement Policy, on no less than an annual basis (in
       accordance with a process and timeline to be determined) and to others as required for
       official purposes.

VIII. Departmental Review and Oversight

       A.      Each DHS Component employing LEOs will establish and maintain a use of force
       review council or committee to perform internal analysis of use of force incidents from
       the perspective of training, tactics, policy, and equipment; to identify trends and lessons
       learned; and to propose any necessary improvements to policies and procedures.

       B.      The Office of Strategy, Policy, and Plans, working in consultation with DHS
       Components employing LEOs, shall establish the DHS Use of Force Council to provide a
       forum by which Components can share lessons learned regarding use of force policies,
       training, and oversight. The DHS Use of Force Council will be chaired by the Office of
       Strategy, Policy, and Plans and comprised of one executive-level representative from
       each of the following DHS Components:

              1.      Office of the Under Secretary for Management
              2.      National Protection and Programs Directorate


                                                8
       Case 3:20-cv-01161-MO          Document 15-5        Filed 07/22/20      Page 9 of 11




               3.      United States Customs and Border Protection
               4.      United States Coast Guard
               5.      United States Secret Service
               6.      Federal Emergency Management Agency
               7.      Transportation Security Administration
               8.      United States Immigration and Customs Enforcement
               9.      Office of the General Counsel
               10.     Federal Law Enforcement Training Centers
               11.     Office for Civil Rights and Civil Liberties
               12.     Privacy Office

       C.      Representatives of affected DHS Components will be responsible for reporting on
       use of force-related trends, developments, and lessons learned within their respective
       Components.

IX.    Military Activities

This policy shall not apply to the United States Coast Guard when operating under the Standing
Rules of Engagement, or to other DHS personnel when they fall under Department of Defense
control as civilians accompanying the force.

X.     No Right of Action

This policy is not intended to, and does not, create any right or benefit, substantive or procedural,
enforceable at law or in equity, against the United States, its departments, agencies, or other
entities, its officers or employees, or any other person.

XI.    Definitions

       A.      Deadly Force: Any use of force that carries a substantial risk of causing death or
       serious bodily injury (see “Use of Force” and “Serious Bodily Injury”). Deadly force
       does not include force that is not likely to cause death or serious bodily injury, but
       unexpectedly results in such death or injury. In general, examples of deadly force
       include, but are not limited to, intentional discharges of firearms against persons, uses of
       impact weapons to strike the neck or head, any strangulation technique, strikes to the
       throat, and the use of any edged weapon.

       B.     De-Escalation: The use of communication or other techniques during an
       encounter to stabilize, slow, or reduce the intensity of a potentially violent situation
       without using physical force, or with a reduction in force.

       C.    Disabling Fire: Discharge of a firearm for the purpose of preventing a non-
       compliant moving vehicle, vessel, aircraft, or other conveyance from operating under its
       own power, but not intended to cause bodily injury.




                                                 9
Case 3:20-cv-01161-MO        Document 15-5       Filed 07/22/20     Page 10 of 11




D.      Less-Lethal Device: An instrument or weapon that is designed or intended to be
used in a manner that is not likely to cause death or serious bodily injury (see “Serious
Bodily Injury”). Examples include, but are not limited to, conducted electrical
weapons/electronic control weapons, impact weapons, and certain chemical agents.
These are also commonly referred to as “intermediate force” or “less-than-lethal”
weapons or devices.

E.     Less-Lethal Force: Any use of force that is neither likely nor intended to cause
death or serious bodily injury (see “Use of Force” and “Serious Bodily Injury”). Also
known as “non-deadly,” “intermediate,” or “less-than-lethal” force.

F.      Lessons Learned: Information gleaned through internal review and analysis of
use of force incidents that is sufficiently significant or critical to consider a change to
policies, procedures, or training standards. Lessons learned may include, for example,
information that can enhance law enforcement personnel skills; identify gaps in current
training; identify current unique criminal trends being experienced in the field; provide
information on new equipment recommendations or gaps; identify concerns with standard
less lethal equipment/tactics; or any information that can prevent harm to the community,
law enforcement, or arrestees.

G.      Serious Bodily Injury: Physical injury that involves protracted and obvious
disfigurement; protracted loss or impairment of the function of a bodily member, organ,
or mental faculty; or a substantial risk of death.

H.      Use of Force: The intentional application by law enforcement of any weapon,
instrument, device, or physical power in order to control, restrain, or overcome the
resistance, or gain compliance or custody, of another.

I.    Warning Shot: Discharge of a firearm as a warning or signal, for the purpose of
compelling compliance from an individual, but not intended to cause bodily injury.




                                        10
      Case 3:20-cv-01161-MO       Document 15-5      Filed 07/22/20    Page 11 of 11




Distribution:

Under Secretary for Science and Technology
Under Secretary for Management
Under Secretary for National Protection and Programs Directorate
Under Secretary of Intelligence and Analysis
Commissioner, U.S. Customs and Border Protection
Commandant, United States Coast Guard
Director, United States Secret Service
Director, U.S. Citizenship and Immigration Services
Administrator, Federal Emergency Management Agency
Administrator, Transportation Security Administration
Assistant Secretary, U.S. Immigration and Customs Enforcement
General Counsel
Inspector General
Director, Federal Law Enforcement Training Centers
Assistant Secretary of Countering Weapons of Mass Destruction Office
Under Secretary for Strategy, Policy, and Plans Policy
Assistant Secretary for Legislative Affairs
Assistant Secretary for Public Affairs
Assistant Secretary for Partnership and Engagement
Director, Operations Coordination
Officer for Civil Rights & Civil Liberties
Chief Privacy Officer
Citizenship and Immigration Services Ombudsman
Military Advisor to the Secretary
Director, Community Partnerships
Executive Secretary




                                            11
